 In the Matter of E. B. HALL & Co.andOIL WORKERS INTERNATIONALUNION, LOCAL 128, CIOCase No. R-5145.-Decided April 03, 1943Mr. Paul R. Watkins,of Los Angeles, Calif., for the Company.Messrs. C. P. MyersandJohn N. Starke,of Long Beach, Calif., forthe Union.Mr. Philip L. Wilson, Jr.,of Los Angeles, Calif., for the Committee.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Oil Workers International Union, Local128, CIO, herein called the Union, alleging that a question affectingconinierce had arisen concerning the representation of employees ofE. B. Hall & Co., Los Angeles, California, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Maurice J. Nicoson, Trial Examiner.Said hearing was held at Los Angeles, California, on April 5, 1943.The Company, the Union, and E. B. Hall & Co. Employees Coopera-tive Committee, appeared,' participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial_error and arehereby affirmed.Upon the entire record in the case 2 the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYE. B. Hall & Co., a California corporation with its principal officeand place of business at Los Angeles, is engaged in the managementof oil properties within theWilmington-Los Angeles field for theUnion Pacific Railroad Company, herein called the Railroad.TheCompany operates under a contract with the Railroad, and in such1Joint Council of Teamsters was duly notified of this proceeding but did not appear.2 Subsequent to the hearing,the parties entered into a stipulation providing for the cor-rection of errors in the transcript.The stipulation is hereby made a part of the record:and the transcript is ordered corrected in accordance therewith.49 N. L. R. B.,No. 11.63 ,64DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperationdrills oil wells, maintains them, produces and ships crude oiland petroleum.During the calendar year 1942 the Company pro-duced and shipped to the Richfield Oil Corporation on behalf of theRailroad10,200,000 barrels of crude oil.During the same period theRichfield Oil Corporation sold 22,500,000 barrels of petroleum, ofwhich approximately 52 percent representssalesto points outside theState of California.The Richfield Oil Corporation and the Railroadhave an arrangement whereby Richfield -Oil Corporation purchasesoil produced by the Company for the Railroad and in turn RichfieldOil Corporation sells fuel oil to the Railroad.The Companyoperatesand maintains all of the oil properties of the Railroad in the Wilming-ton-Los Angeles field as an independent contractor.We are con-cerned herein with the Company's operations in the Wilmington field.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDOil Workers International Union, Local 128, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.E. B. Hall & Co. Employees Cooperative Committee is an unaffiliatedlabor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the exclusive'bargaining representative of the employees here involved, and con-tends that a contract between it and the Committee, dated February1, 1943, and expiring February 1, 1944, constitutes a bar to a presentdetermination of representatives.Although this contract was dated.February 1, 1943, it was actually signed on March 10, 1943.The peti-tion in the instant case was filed by the Union on March 1, 1943, andboth the Company and the Committee had notice thereof.Underthese circumstances, we find that the contract does not constitute abar to a present determination of representatives.-A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate .3We find that a question affecting commerce has arisen concerning,the representation of, employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.-3 The Field Examiner reported that the Union submitted 114 application cards hearingthe apparently genuine original signatures of persons listed upon the Company's pay rollofMarch 30, 1943: This pay roll contained 176 employees within the appropriate unit.The Committee submitted no evidence of membership but relies upon its contractwith the Company, dated February 1, 1943. E.B.HALL & CO.IV.THE APPROPRIATE 'UNIT'65In accordance with a stipulation of the parties, we find that all pro-duction and maintenance employees of the Company employed at theWilmington field, including truck drivers, janitors, carpenters, clericalworkers, PBX operators, and gas testers in the laboratory, but ex-cluding those engaged in a supervisory capacity with the right tohire and discharge, petroleum engineers, and draftsmen, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article 'III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with E. B. Hall & Co.,Los Angeles; California, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Twenty-first Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 10, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Di-rection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by Oil Workers International Union,Local 128, affiliated with the Congress of Industrial Organizations,or by E. B. Hall & Co. Employees Cooperative Committee, for thepurposes of collective bargaining, or by neither.